Citation Nr: 1513485	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection a lumbar spine disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a heart disorder, to include as secondary to the cervical spine, lumbar spine, and left knee disorders.

5.  Entitlement to service connection for headaches, to include as secondary to the claimed cervical spine, lumbar spine, and left knee disorders.

6.  Entitlement to service connection for depression, to include as secondary to the claimed cervical spine, lumbar spine, and left knee disorders.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to July 1967, from April 1970 to January 1972, and from February 1972 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Manila Regional Office (RO) in Pasay City, Philippines.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that were considered by the RO in the original rating decision.  The remaining documents are duplicative of evidence in the paper claims file or irrelevant to the issue on appeal.  There are no records contained in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2001 VA treatment note, the Veteran indicated that he was planning to file for Social Security Administration (SSA) disability benefits for his neck, low back, and cardiac problems.  In a September 2002 VA treatment note, the Veteran stated that he received SSA disability benefits for his chronic back problems.  In September 2011, the Veteran submitted a copy of a notification letter from the SSA that stated that the Veteran was entitled to disability benefits beginning in March 2002.  However, it does not appear that any attempts have been made to obtain the complete records on which the SSA decision was based.  Thus, on remand, any available records from SSA should be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran has not been afforded a VA examination to determine the nature and etiology of any claimed psychiatric disorder that may be present.  Therefore, on remand, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the foregoing development, the Veteran must be afforded a VA examination in connection with his claim for service connection for depression, to include as secondary to his cervical spine, lumbar spine, and left knee disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, March 2014 hearing testimony, and private medical opinions.  An explanation for all opinions expressed must be provided.  The examiner must presume that the Veteran's statements are credible for purposes of this examination.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran or other laypersons, the examiner should provide a fully reasoned explanation.

The examiner must identify each current psychiatric diagnosis.  For each diagnosis identified, the examiner must state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service.

The examiner must also opine whether it is at least as likely as not that any psychiatric disorder is either caused by or aggravated by the Veteran's cervical spine, lumbar spine, and/or left knee disorders.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

